Citation Nr: 1040081	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of 
a right acetabulum fracture.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from September 1961 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The RO issued a 
subsequent rating decision in September 2008 that increased the 
Veteran's disability rating for residuals of a right acetabulum 
fracture to 10 percent.  As higher schedular ratings are 
available, this rating action does not represent a full grant of 
the benefit sought.  Since the Veteran is presumed to be seeking 
the maximum available benefits, the issue remains on appeal.  AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The Veteran's right hip disability is not productive of right hip 
abduction limited to 10 degrees or less, or right thigh flexion 
limited to 30 degrees; even with consideration of the Veteran's 
complaints of pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals 
of right hip fracture are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5003, 5010, 5252, 5253 (2010); DeLuca v. Brown, 
8 Vet. App. 202 (1995).







REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities. Where there 
is a reasonable doubt as to the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., Parts 3 
and 4, whether or not they were raised by the appellant, as well 
as the entire history of the Veteran's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate 
when the factual findings show distinct time periods where the 
service- connected disability exhibits symptoms that would 
warrant different ratings for each such distinct time period.  
The relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from the 
time period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Presently, the Veteran is in receipt of a 10 percent rating for 
his service connected right hip disability pursuant to Diagnostic 
Codes 5003 and 5010.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, a 10 
percent rating is assigned where X-ray evidence shows involvement 
of two or more major joints or 2 or more minor joint groups.  
Where there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is assigned.  
Note (1) to Diagnostic Code 5003 states that the 20 and 10 
percent ratings based on X-ray findings, above, will not be 
combined with ratings based on limitation of motion.  Id.

Diagnostic Codes 5252 and 5253 pertain to limitation of motion 
due to hip disabilities.  Diagnostic Code 5252 provides a 10 
percent rating for limitation of flexion of the thigh to 45 
degrees; a 20 percent rating where flexion is limited to 30 
degrees; a 30 percent rating where flexion is limited to 20 
degrees; and a 40 percent rating where flexion is limited to 10 
degrees.  Diagnostic Code 5253 provides a 10 percent rating when 
there is limitation of abduction of the thigh such that the legs 
cannot be crossed or there is limitation of rotation such that it 
is not possible to toe out more than 15 degrees.  A 20 percent 
rating requires limitation of abduction with motion lost beyond 
10 degrees.  

The Board must consider a Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate evaluation 
for a disability using the limitation of motion Diagnostic Codes.  
38 C.F.R. §§  4.40, 4.45.  The U.S. Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. Brown, 
8 Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
Veteran.  In accordance, the Veteran's reports of pain have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

Evidence

As part of his December 2005 claim, the Veteran reported 
experiencing increased hip pain and difficulties performing 
routine activities.  

The Veteran underwent a VA examination in May 2006.  During 
service, he sustained a right hip fracture in a motor vehicle 
accident.  Presently, he reported pain after walking more than 
500 to 600 feet and used pain medication for walking further 
distances.  The Veteran also reported occasionally using a cane 
for ambulation.  Clinical examination showed hip flexion to 115 
degrees and extension to 40 degrees.  The examiner noted the left 
hip range of motion was the same.  Repetition did not reduce the 
range of motion.  X-rays showed mild enthesopathic changes of the 
ischial tuberosity, but did not show marked arthritis.  The 
examiner observed that the Veteran ambulated with a normal gait 
and did not have a cane with him.  He also noted that clinical 
examination did not show any loss of endurance in conjunction 
with DeLuca considerations.  The examiner diagnosed status post 
fracture of right acetabulum with enthesopathic change of the 
ischial tuberosity.  

In both the notice of disagreement and substantive appeal, the 
Veteran reported having daily right hip pain necessitating 
medication.  He also clarified that he uses a cane and has an 
uneven gait.  

VA reexamined the Veteran in May 2008.  The examiner reviewed the 
claims file, including the prior examination report.  The Veteran 
reported experiencing increased right hip pain that flared-up 
during activity.  He regularly used pain medication for relief 
and also used a cane for ambulation.  Additional symptoms 
included weakness, fatigability, and lack of endurance.  Due to 
these symptoms, the Veteran curtailed his domestic activities.  
Clinical examination showed guarding of movement, but did not 
show edema, instability, tenderness, among other possible 
symptoms.  The Veteran exhibited a right hip flexion of 115 
degrees and full right hip abduction.  The examiner also observed 
slight limp and noted that the Veteran brought a cane, but it did 
not appear to be required.  X-rays showed mild degenerative 
narrowing of the superior aspect of both hip joints.  The 
examiner diagnosed degenerative joint disease of the bilateral 
hips.  She also commented that the Veteran did not present 
additional limitations of function after considering repetitive 
movements.  Nonetheless, the Veteran reported increased pain and 
limitation in activities since the May 2006 VA examination.  

Analysis

The Veteran contends his right hip disability warrants a rating 
in excess of 10 percent.  The record shows that the Veteran was 
diagnosed with degenerative arthritis of his right hip as 
confirmed by X-ray.  Diagnostic Codes 5003 and 5010 provide a 10 
percent rating for degenerative arthritis of one major joint and 
direct that increased ratings be considered by upon limitation of 
motion for the specific joints involved.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003 and 5010.  In this instance, the 
appropriate limitation of motion diagnostic codes would be 
Diagnostic Codes 5252 and 5253.  38 C.F.R. § 4.71, Diagnostic 
Codes 5252 and 5253.  For a rating in excess of 10 percent, 
Diagnostic Code 5252 contemplates a limitation of thigh flexion 
to 30 degrees or less and Diagnostic Code 5253 contemplates a 
limitation of abduction to 10 degrees.  See id.  Both VA 
examination reports show that the Veteran's limitation of motion 
for both flexion and abduction did not approximate the criteria 
for a rating in excess of 10 percent based upon limitation of 
motion; this includes DeLuca considerations.  See id.  The record 
does not contain any additional evidence suggesting the Veteran's 
right hip disability is productive of an increased limitation of 
motion.  

The Board notes the Veteran has reported increasing pain during 
the pendency of the appeals period that has further limited his 
activities.  This increased hip pain is in no doubt frustrating.  
Nonetheless, the medical evidence does not show that the 
Veteran's right hip disability approximates the schedular 
criteria for a rating in excess of 10 percent.  The Veteran has 
also not exhibited the symptoms for consideration for higher 
ratings under Diagnostic Codes 5250 (ankylosis of the hip), 5254 
(flail joint), and 5255 (impairment of the femur).  The claim is 
therefore denied.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010, 
5252, 5253 (2010); DeLuca, supra.

The record shows that the Veteran is presently retired and in 
receipt of Social Security Administration (SSA) benefits for non-
service related disabilities.  The issue of entitlement to total 
disability based upon individual unemployability (TDIU) is not 
for present consideration.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected right hip disability 
should be referred for assignment of an extraschedular rating.  
Although the Veteran reports increased pain and limitation in 
daily activities, the record does not show that this disability 
has necessitated any periods of hospitalization during the 
pendency of this appeal or otherwise is productive of symptoms 
that completely impair his ability to perform domestic 
activities.  In the absence of such an unusual disability 
picture, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a February 2006 letter, 
prior to the date of the issuance of the appealed June 2006 
rating decision.  The Board further notes that an April 2008 
letter contained notice concerning how a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  While this letter was 
furnished after the issuance of the appealed rating decision, the 
appeal was subsequently readjudicated in a Supplemental Statement 
of the Case issued in October 2008.  This course of corrective 
action fulfills VA's notice requirements.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
Additionally, the Veteran was afforded VA examinations in May 
2006 and May 2008 that were fully adequate for the purposes of 
adjudication.  The VA examination reports reflect review of 
records, interview of the Veteran, physical examination, and 
medical opinions by appropriately qualified healthcare providers.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes the Veteran was concerned that the May 2006 
examination report did not reflect his use of a cane and abnormal 
gait.  Nonetheless, these contentions do not affect the adequacy 
of the examination.  The May 2006 examination report shows that 
the examiner considered the Veteran's reports of use of a cane.  
It also includes detailed clinical findings regarding the present 
status of the Veteran's right hip.  For these reasons, the Board 
finds the Veteran's contentions are without merit. See id.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

A rating in excess of 10 percent for residuals of a right 
acetabulum fracture is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


